Citation Nr: 0106181
Decision Date: 02/16/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-24 128	)	DATE FEB 16, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 30, 1996, for the grant of service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from May 1942 to November 1945.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 1999 rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for degenerative joint disease of the lumbar spine and assigned a 40 percent evaluation, effective August 30, 1996.  The appellant has appealed the effective date assigned and argues that it should be July 29, 1948.  The St. Petersburg, Florida RO certified the case to the Board.

In the January 2000 written statement submitted by the appellants representative in lieu in a VA Form 646, the appellant avers that clear and unmistakable error was made in the December 1948 rating decision.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  This matter has not been addressed by the RO.  A reopened claim and clear and unmistakable error are different, mutually exclusive routes to the goal of determining an effective date. Flash v. Brown, 8 Vet. App. 332 (1995). Consequently, a claim of clear an unmistakable error cannot be said to be inextricably intertwined with the issue of an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, the matter of clear and unmistakable error is not now before the Board.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellants appeal has been obtained by the RO.

2.  In November 1945, the appellant submitted an application for benefits (VA Form 526) to the VA; he claimed entitlement to service connection for several conditions, but made no mention of any back problem.

3.  In a December 1948 rating decision, the RO denied service connection for lumbosacral strain; the appellant was notified of the denial in a letter sent by the RO to his address of record that same month, but he did not appeal the denial.

4.  In October 1950, the appellant submitted a VA Form P-9 to the RO in which he stated that he wanted to appeal for service connection for a spinal condition.

5.  In November 1950, the appellant, in response to an October 1950 letter from the RO concerning the scheduling of a hearing, signed his name to the words Appeal Withdrawn.

6.  In November 1950, the RO sent a letter in response saying that the appeal had been canceled.

7.  In August 1996, the appellant submitted a VA Form 21-4138 in which he asked for service connection for his back.   

8.  In a July 1999 rating decision, service connection for degenerative joint disease of the lumbar spine was granted effective from August 30, 1996.

9.  No claim for service connection for a back disability was filed between November 1950 and August 1996.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than August 30, 1996 for the award of service connection for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.151, 3.160, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  

A report of examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits, if the report relates to a disability which may establish entitlement.  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In November 1945, the appellant submitted an application for benefits (VA Form 526) to the VA.  In that document, he claimed entitlement to service connection for several conditions, but made he made no mention of any back problem or any back pain or injury.  A November 1945 rating decision did not address service connection for a back disability.  The RO denied service connection for lumbosacral strain in a rating decision issued in December 1948.  The appellant was notified of the denial in a letter sent by the RO to his address of record that same month.  There is no indication that the letter was not delivered by the Post Office, nor is there any allegation of record that the appellant did not receive that notice letter.  The letter also informed the appellant that he could appeal the decision at any time within one year from the date of the letter.  The appellant did not appeal the December 1948 denial of service connection within one year.  That rating decision is final.

On September 21, 1950, the RO informed the veteran that his service connected kidney disability had improved, and would be rated 10 percent rather than 30 percent; that his other service-connected disability remained 20 percent disabling; and that his combined disability evaluation would be 30 percent rather than 40 percent.  In October 1950, the appellant submitted to the RO a VA Form P-9, Claimants Appeal to Administrator of Veterans Affairs, in which he stated that he appealed for increased rating for his kidney condition and also appealed for service connection for a back or spinal condition.  He also requested a personal hearing.  In November 1950, the appellant, on the October 1950 letter from the RO concerning the scheduling of a personal hearing that was undertaken as a result of the appellants October 1950 VA Form P-9, signed his name to the words Appeal Withdrawn.  In November 1950, the RO sent a letter in response saying that the appeal had been canceled in accordance with his request of October 25, 1950.  He was also informed that it was his privilege to re-open his appeal at any time in the future by informing the RO of his intent within one year from September 1, 1950.

In August 1996, the appellant submitted a VA Form 21-4138 in which he asked for service connection for his back.  The RO subsequently granted service connection for degenerative joint disease of the lumbar spine in a July 1999 rating decision.  An effective date of August 30, 1996 for that grant of service connection was assigned; August 30, 1996 was the date that the RO received the appellants request for service connection.

Absent a finding of clear and unmistakable error, the effective date of an evaluation and award of compensation based on a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  A reopened claim is defined as any application for a benefit received after disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  Clearly, the appellants claim for service connection for a back disorder was disallowed in the December 1948 rating action.  The notice letter clearly stated that he had one year from the date of the denial to appeal; he did not submit any communication whatsoever within the next year.  This rating decision is now final.

Thereafter, the appellant apparently initiated an attempt to appeal the denial of service connection in October 1950, but then he withdrew the matter in November 1950. 

In July 1990, the appellant submitted a VA Form 21-527 and stated on that document that he wanted a physical examination for a rating increase.  He also attached a private urologist statement that indicated that the appellant was suffering from peripheral neuropathy and that a chronic lumbar radiculopathy could not be excluded based on the appellants past history of back trauma.  However, the urologist did not provide any details as to the nature of the back trauma history.  

In September 1990, the appellants representative submitted a letter to the RO in which he stated that the appellant had submitted a request for 100 percent service connected disability in July 1990.  The representative also submitted private medical records dated in August 1989, and August 1990, that revealed that the appellant was suffering from low back pain, peripheral neuropathy and spinal stenosis.  The August 1989 statement also indicted that, in view of the history of back trauma, a chronic lumbar radiculopathy could not be excluded.  Again, no details as to the nature of the back trauma were included.

Thereafter, the RO issued two rating decisions, dated in December 1990, and January 1991, in which increased disability ratings were denied.  The appellant was given notice of the denials, but he did not respond to the December 1990 and February 1991 notice letters.  

The next communication received from the appellant was the VA Form 21-4138 received by the RO on August 30, 1996.  In this document the appellant recounted an injury to his back caused by a bomb blast.  He stated that he had suffered from back problems from that time.  In September 1997, the appellant submitted, through his representative, medical evidence that was said to be new and material evidence on the question of entitlement to service connection for a back disorder.  The evidence submitted included copies of service medical records, VA hospital records dated in May 1948, and VA medical examinations conducted in July 1948, and January 1947; these records had already been considered by the RO in December 1948.  A copy of a February 1947 private doctor report in which it was reported that the appellant injured his back in 1942 in basic training was also included.  Subsequently, medical opinions linking the appellants current lumbar spine disorder to service were entered in the record in November 1998 and May 1999.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim re-opened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  In this case, the service connection for the appellant's lumbar spine disability was eventually granted on the basis of the submission of new and material evidence.  The effective date of an award of service connection based on new and material evidence following an earlier denial is the date of receipt of claim or date entitlement arose, whichever is later.  There is nothing in the evidence of record submitted between December 1948 and August 1996 that could be construed as a claim to reopen the lumbar spine service connection claim except for the October 1950 VA Form P-9 that was withdrawn by the appellant in November 1950.  Since the RO has granted benefits as of the date the appellant filed his petition to reopen his claim, it has already assigned the earliest possible effective date for the grant of such benefits.  In light of the foregoing, the August 30, 1996 date must be accepted as the date of claim for purposes of determining an effective date for the grant of service connection.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

Therefore, it is clear, in considering whether an effective date earlier than August 30, 1996 could be assigned, that the later of the two dates, the date of receipt of the claim or the date entitlement arose, is to be used for the effective date and not the earlier.  Thus, the proper effective date, based on the current evidence of record, is August 30, 1996, the date of the date of the receipt of the claim submitted after a final disallowance.  In light of the foregoing, the August 30, 1996 date must be accepted as the date of claim for purposes of determining an effective date for the grant of service connection.


ORDER

The assignment of an effective date earlier than August 30, 1996, for the grant of service connection for degenerative joint disease of the lumbar spine is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans Appeals


  
